internal_revenue_service number info release date dec cc psi 1-cor-137333-01 uilc we are responding to your correspondence requesting assistance in order to revoke your s_corporation_election the information submitted indicates that you attempted to elect s_corporation status for but filed your form_2553 late subsequently your election was accepted instead for date after you had satisfied consent signatures however for all taxable years since inception you have filed your returns using forms c_corporation return when you should have used form_1120s s_corporation return the internal_revenue_code currently does not have a provision for taxpayers who wish to retroactively revoke their s_corporation status therefore please amend your and returns as requested by the cincinnati service_center your s_corporation status can be terminated by affirmatively revoking it pursuant to sec_1_1362-2 of the income_tax regulations a revocation made during the taxable_year and before the 16th day of the third month of the taxable_year is effective on the first day of the taxable_year and a revocation made after the 15th day of the third month of the taxable_year is effective for the following taxable_year the manner of revoking an election is discussed in sec_1_1362-6 and requires the corporation to file a statement that the corporation revokes the election made under sec_1362 the statement must be filed with the service_center where the election was properly filed the revocation statement must include the number of shares of stock issued and outstanding at the time the revocation is made a revocation may be made only with the consent of shareholders who at the time the revocation is made hold more than one-half of the number of issued and outstanding shares of stock of the corporation each shareholder who consents to the revocation must consent in the manner described in sec_1_1362-6 which requires the taxpayer to set forth the name address and taxpayer_identification_number of the shareholder the number of shares of stock owned by the shareholder the date on which the stock was acquired the date on which the shareholder’s taxable_year ends the name of the s_corporation the corporation’s taxpayer_identification_number and the revocation to which the shareholder consents the statement must be signed by the shareholder under penalties of perjury if you choose to revoke your s_corporation_election we recommend that you send your revocation statement information via certified mail please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
